DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 6-7, 10 and 15 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jun. 20, 2022 has been entered and made of record.

Allowable Subject Matter
	Claims 1, 6-7, 10 and 15 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “in the technical solution of claim 1, the erasing region is calculated according to the first contact points and the second contact points.  The first contact points are obtained before entering the erasing mode, and the second contact points are obtained in the erasing mode.  That is, the first contact points and the second contact points are the contact points reported twice before and after, instead of the simultaneous contact points reported at once, such as the contact points 141, 142 and 143 indicated in Weiss.  The convex hull generated by the contact points reported twice before and after is used as the erasing area, and the region that cannot be erased due to the reporting time interval of the contact points (existed in Weiss) can be erased by the technical solution of claim 1” (Remarks, pp. 4-5, Emphasis added by Examiner).  In this regard, Examiner expressly notes that each step of the method of claim 1 are strictly orderly with respect to the (1) “obtaining 1st contact points”, (2) “enabling an erasing mode”, and (3) “obtaining 2nd contact points in the erasing mode” as Applicant admits.
Accordingly, the closest known prior art, i.e., Gao et al. (US 2018/0348955 A1), Weiss (US 2008/0297482 A1), Elhard et al. (US 2018/0046345 A1), Smirnov et al. (US 2005/0088426 A1), Wang et al. (US 2017/0109917 A1), and Markiewicz (US 2016/0048318 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “enabling an erasing mode … , and obtaining 2nd contact points in the erasing mode” in this order.
As to claims 6, 10 and 15, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
As to claim 7, it differs from claim 1 only in that it is the apparatus performing the method of claim 1, and recites the similar limitations as in claim 1.  Accordingly, claim 7 is allowed for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jul. 12, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        
***